          Case 1:19-cr-00696-PAE Document 230 Filed 06/14/21 Page 1 of 3

Andrew J. Frisch
Partner

212-344-5400                                                  26 Broadway, New York, NY 10004
afrisch@schlamstone.com                                       Main: 212 344-5400 Fax: 212 344-7677
                                                              schlamstone.com



June 14, 2021

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
New York, New York 10007

Re: United States v. Ari Teman, 19-CR-696 (PAE)

Dear Judge Engelmayer:

On June 10, 2021, upon reviewing the government’s response to Mr. Teman’s motion to
vacate his conviction and dismiss this case, defense counsel and an associate began working
on a motion for the Court’s recusal, subject to the associate’s supporting work. We now make
that motion. If the Court does not grant recusal or dismiss this case, we urge your Honor to
reconsider its denial of our application to submit a reply in further support of Mr. Teman’s
motion if only to permit us to preserve all of his arguments should appellate review be
necessary.

Cases involving a Judge’s indirect financial interest typically trigger the reasoning of United
States v. Ravich, 421 F.2d 1196 (2d Cir. 1970), the case cited by the Court in its Order of May
5, 2021. See Docket No. 220. The government’s response to Mr. Teman’s motion shows that
this case is not typical.

Defense counsel have tread carefully in raising issues underlying Mr. Teman’s pending
motion. As previously explained, we submitted a comprehensive letter to the government in
the first instance so that the assigned prosecutor and his supervisors could vet the issue
internally before we filed anything alleging misconduct on the public docket. While the
inference of misconduct seemed warranted, we were reluctant to act precipitously. Likewise,
the Court’s indirect financial interest in the Bank of America (“BOA”) did not warrant the
motion made here absent more.

The issue in this case is no longer just a Judge with an indirect financial interest in a bank
which may or may not be entitled to restitution. Based on the government’s submission
[Docket No. 225], the following facts are now undisputed:

          -The government knew at trial that BOA had already decided to retain funds in Mr.
          Teman’s BOA personal account, but did not disclose that fact to Mr. Teman while
          simultaneously pressing the inference that Mr. Teman’s transfer of deposited funds
          was intended to defraud BOA and leave it holding the bag;
        Case 1:19-cr-00696-PAE Document 230 Filed 06/14/21 Page 2 of 3




       -It appears that BOA chose to send a representative to testify at Mr. Teman’s trial who
       had not been told that BOA had already retained funds in Mr. Teman’s BOA personal
       account [see Docket No. 215-5];

       -In responding to Mr. Teman’s argument that the government, both during and after
       trial, deliberately hid the ball about its knowledge of the state of Mr. Teman’s BOA
       personal account at the time of trial, it did not provide an affidavit from BOA
       (1) explaining why its chosen representative was not apprised of all the relevant facts
       before she testified at trial; (2) why it has equivocated about whether to return or retain
       at least some of Mr. Teman’s funds; or (3) refuting Professor Fraher’s declaration that
       BOA had a right to retain Mr. Teman’s funds all along not to mention after the jury
       found Mr. Teman guilty; and

       -Any argument that BOA ultimately elected to defer to an order of restitution (1) is not
       supported by any affidavit from BOA explaining why it is relying on the Court rather
       than its own available remedies; and (2) is otherwise undermined by BOA’s
       equivocation about whether and to what extent to retain or return Mr. Teman’s funds.

For these reasons, the record raises issues that distinguish Ravich. The question in this case is
whether BOA has been or remains a passive or active participant in what at best is a lack of
the type of transparency required in a federal criminal case or, at worst, a violation of the
principles of Brady v. Maryland, 373 U.S. 83 (1963), or a fraud on the Court. We do not raise
these issues lightly; here, as before, we tread carefully. But the record warrants an inference
of either deliberate deception or nonchalance in directly addressing the key underlying facts.

The record as it stands does not permit an innocent interpretation or even a finding of some
variety of harmlessness; at most, the record is silent. BOA did not itself bring this case, an
important distinction noted in Ravich. But nor is BOA a mere bystander where “[t]he result
could make no difference to the bank or its shareholders.” Ravich, 421 F.2d at 1205. It could
make a significant difference if BOA in fact has been or continues to be complicit in hiding
the truth in a federal criminal case which alleges that BOA is a victim.

BOA is at the heart of atypical issues teed up by Mr. Teman’s motion, as is now indisputably
demonstrated by the absence of answers from BOA in the government’s response. This
context puts the reasoning of Ravich in a different light. Ravich “was decided under the more
subjective standard which prevailed before the 1974 amendments [to 28 U.S.C. § 455];” the
Third Circuit has questioned and disagreed with Ravich’s holding that a judge’s financial
interest in the victim of a crime does not require disqualification. United States v. Nobel, 696
F.2d 231, 235 (3d Cir. 1982). The Second Circuit has declined to adopt a “per se rule
requiring recusal in every instance where a judge has an interest in the victim of a crime,”
finding that recusal is required (in a typical case) only where the judge’s interest in the victim
or the amount of restitution that the victim may recover is substantial. United States v.
Lauersen, 348 F.3d 329, 336 (2d Cir. 2003), vacated on other grounds 543 U.S. 1097. But
this case is not typical because BOA’s conduct and state of mind are at the heart of questions
raised in Mr. Teman’s motion. BOA’s status here is more akin to that of a party than the



                                                2
       Case 1:19-cr-00696-PAE Document 230 Filed 06/14/21 Page 3 of 3




typical corporate victim potentially entitled to restitution. See 28 USC 455(b)(4) (when a
party is concerned, any interest—substantial or not—requires recusal).

We do not want to run afoul of or be seen as attempting an end-run around the Court’s order
denying our application to reply. See Docket No. 229. We have more to say if only to assure
that we leave no doubt that our arguments are preserved for appellate review. For now, we
respectfully move for reassignment of this case in light of the government’s response to Mr.
Teman’s motion and otherwise for reconsideration of the Court’s denial of a reply.

                                            Respectfully submitted,

                                            /s/ Andrew J. Frisch
                                            /s/ Jolene LaVigne-Albert
                                            Schlam Stone & Dolan LLP

                                            /s/ Susan G. Kellman
                                            25 Eighth Avenue
                                            Brooklyn, New York 11217

                                            Counsel to Ari Teman

cc: U.S. Attorney’s Office




                                              3
